       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MECHANICAL SYSTEMS, INC.,

                            Plaintiff and Counter-Defendant,
                                                               OPINION AND ORDER
      v.
                                                                    20-cv-510-wmc
ND PAPER, INC.,

                            Defendant and Counter-Claimant,

and

ND PAPER, INC.,

                            Third-Party Plaintiff,

      v.

TONY PUMPER, PAUL LESTER, BILLY
OWENS, JASON KOESTER, and MIKE
PRAHL,

                            Third-Party Defendants.


      In this action, plaintiff Mechanical Systems, Inc. (“MSI”) asserts claims against

defendant ND Paper, Inc. for construction lien foreclosure, breach of contract, unjust

unrichment, and account stated. (Compl. (dkt. #2).) Defendant ND Paper moves to

dismiss under Federal Rule of Civil Procedure 12(b)(6) the unjust enrichment and account

stated claims on the grounds that they are improper under Wisconsin law due to the

existence of a valid contract. (Dkt. #14.) For the reasons that follow, the court will deny

defendant’s motion.
       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 2 of 6




                                  ALLEGATIONS OF FACT1

       Plaintiff MSI and defendant ND Paper entered into a contract on April 22, 2019,

for the construction of two 700 tons-per-day (“TPD”) tanks and one 1,000 TPD tank at a

total price of $2,499,072. That contract was amended on July 22, 2019, to include another

tank suitable for storage under 40 C.F.R. subpart WW, for a new total contract price of

$3,123,065.76. The contract further requires invoices to be paid by ND Paper within 30

days of them being issued.

       Work began on the tanks on July 8, and MSI issued its first invoice for work

performed to ND Paper on July 31 for $316,435.50, due August 30. ND Paper did not

pay this invoice until September 9. MSI issued another invoice for its work on September

24 for $336,257.23 and again on October 24 for $437,928.52. Because neither of those

invoices had been paid by Thanksgiving, MSI halted work. When ND Paper finally paid

on December 5, MSI apparently resumed work and issued three additional invoices for

$230,682.56, $112,575.15, and $14,719.44 throughout the month of December. By the

end of January 2020, however, all three of these invoices were overdue, and MSI again

halted work on February 1. MSI further “demobilized,” removing all its work materials

and equipment from the job site.

       At the time of demobilization, the two 700 TPD tanks were complete except for

installation of the “Vertical Fall Lifeline System,” amounting to about $1,000 per tank.




1
  In resolving a motion to dismiss pursuant to Rule 12(b)(6), the court accepts as true all well-pled
factual allegations in the complaint. Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.
2014).


                                                 2
       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 3 of 6




Considering this uncompleted work and the $999,466.43 already paid on the invoices,

MSI claims that ND Paper still owes $496,681.57 for the work completed on those tanks.

ND Paper has also paid MSI $418,106.79 of the $612,993.76 in work completed on the

WW tank. Therefore, MSI claims that ND Paper still owes $194,886.97 for the work on

that tank. Finally, MSI completed some work and furnished materials for the 1000 TPD

tank. Giving credit back for the materials removed from the site worth $117,000 and

payments to date by ND Paper of $448,378.43 of the $716,792.26 MSI has invoiced for

the work completed on the 1000 TPD tank, MSI claims ND Paper still owes $151,413.83

on that project.

       In total for the work under contract then, MSI claims that ND Paper owes a total

of $842,982.37 for its work to date on all the tanks. Additionally, MSI claims a sum of

$57,556.94 for work performed outside of the scope of the original contract. Accordingly,

MSI seeks a total of $900,539.31 from ND Paper.



                                            OPINION2

       A motion to dismiss under Rule 12(b)(6) is designed to test whether a complaint is

legally sufficient. Thus, a motion to dismiss must be denied unless no relief could be




2
  The court has jurisdiction over this action under 28 U.S.C. § 1332(a). Plaintiff Mechanical
Systems, Inc., is incorporated and keeps its principal place of business in Minnesota; defendant ND
Paper, Inc., is incorporated in Delaware and maintains its principal place of business in Illinois; and
the amount in controversy exceeds $75.000. (Compl. (dkt. #2) ¶¶ 2, 3, 47.) The court also has
diversity jurisdiction over ND Paper’s third-party complaint against five individuals, none of whom
are citizens of either Delaware or Illinois, and the amount in that controversy also exceeds $75,000.
(Third Party Compl. (dkt. #36) ¶¶ 3-7, p.8.) Regardless, the court may exercise supplemental
jurisdiction over these third-party claims under 28 U.S.C. § 1367.

                                                  3
       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 4 of 6




granted under any set of facts consistent with the allegations in the complaint. Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009).



I. Unjust Enrichment

       Defendant moves to dismiss plaintiff’s claim off unjust enrichment. To prevail on

a claim of unjust enrichment in Wisconsin, a plaintiff must prove three elements: “(1) a

benefit conferred on the defendant by the plaintiff, (2) appreciation or knowledge by the

defendant of the benefit, and (3) acceptance or retention of the benefit by the defendant

under circumstances making it inequitable for the defendant to retain the benefit.” Watts

v. Watts, 137 Wis. 2d 506, 531, 405 N.W.2d. 303, 313 (1987).

       In their motion, defendants argue the claim of unjust enrichment should be

dismissed because, as plaintiff alleges, there was a valid contract between the parties, and

equitable relief cannot be granted under Wisconsin law when a contract exists. (Def.’s

Opening Br. (dkt. #14) 4.) While it is true that “the doctrine of unjust enrichment does

not apply where the parties have entered into a contract,” Cont’l Casualty Co. v. Wis. Patients

Comp. Fund, 164 Wis. 2d 110, 118, 473 N.W.2d 584 (Ct. App. 1991), a plaintiff is allowed

to plead unjust enrichment in the alternative to a breach of contract claim. See N. Grp.,

Inc. v. Tech 4 Kids Inc., 352 F. Supp. 3d 882, 888 (E.D. Wis. 2018).

       Here, plaintiff has pleaded both a breach of contract and unjust enrichment in the

alternative. In the event a valid contract does not exist, or some of the work performed by

plaintiff was outside of the scope of the written contract, as was also alleged, plaintiff could

recover on unjust enrichment grounds. Regardless, since plaintiff has alleged facts to

support there was a benefit conferred, appreciation of that benefit by the defendant, and
                                               4
       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 5 of 6




acceptance of the benefit, it would be inappropriate for the court to dismiss the claim at

this early stage in the lawsuit, whether plaintiff ultimately recovers for unjust enrichment,

under a valid contract, or both.



II. Account Stated

       Additionally, ND Paper moves to dismiss MSI’s claim of an account stated. There

are four elements to an account stated claim in Wisconsin: (1) “one party holds an account

against another”; (2) “a statement of the account is made showing the amount due”; (3)

“the statement is admitted by the other party to be correct”; and (4) “there is a promise,

either actual or implied, to pay the same.” Onalaska Elec. Heating, Inc. v. Schaller, 94 Wis.

2d 493, 501-502, 288 N.W.2d 829, 833 (1980).

       Here, MSI has also alleged sufficient facts to state a plausible claim for an account

stated. First, MSI provided construction services to ND Paper for months and acted as a

creditor by issuing invoices, establishing an account. Second, a statement of the account

showing the amount due was sufficiently pleaded in the complaint through the allegations

of invoices sent to ND Paper totaling approximately $900,000. The third and fourth

elements were also sufficiently pleaded in that ND Paper allegedly made payments on part

of the invoices, implying a promise to pay, and the amounts do not appear disputed by

ND Paper, at least on the face of the complaint itself. Moreover, nothing MSI alleges

affirmatively in the complaint precludes recovery on the theory of account stated.

       Nonetheless, ND Paper again argues the existence of a written contract precludes

MSI from recovery on an account stated claim because it is intended to be the basis for

finding an implied contract only if an express one does not exist. However, the Wisconsin
                                             5
       Case: 3:20-cv-00510-wmc Document #: 47 Filed: 07/29/21 Page 6 of 6




Supreme Court has described an “account stated” as “an agreement between debtor and

creditor that the items of the transaction between them are correctly stated in a statement

rendered, that the balance shown is owing by the one party to the other, and that the one

promises to pay that balance to the other.” In re Vicen’s Est, 1 Wis. 2d 193, 197, 83 N.W.2d

664, 667 (1957). As MSI states in its opposition brief, this definition does not appear to

require the absence of a written contract for there to be an account stated, or at least

defendants have failed to direct the court to any case so requiring. (Pl.’s Opp’n (dkt. #21)

9.) Finally, in Onalaska Electric Heating, the court at least implied that an account stated

claim can exist even when there was a previous, valid written contract between the two

parties. Cf. 288 N.W.2d at 832 (“action on an account stated is an action on the new

contract . . . and not upon the original dealings and transactions of the parties”) (emphasis

added).

       Accordingly, plaintiff has not yet pleaded itself out of a claim upon which relief can

be granted.



                                          ORDER

       IT IS ORDERED that defendant ND Paper, Inc.’s motion to dismiss (dkt. #14) is

DENIED.

       Entered this 29th day of July 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             6
